Citation Nr: 1538498	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date prior to August 11, 2011 for the grant of service connection for Non-Hodgkin's lymphoma, based upon substitution.  


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to September 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Veteran died in March 2014.  The appellant is the Veteran's surviving spouse who has petitioned VA to be substituted for the Veteran after his death.  


FINDING OF FACT

VA received no communication from the Veteran that constitutes a formal claim or may be construed as an informal claim for service connection for Non-Hodgkin's lymphoma prior to August 11, 2011 when the initial informal claim for service connection for Non-Hodgkin's lymphoma was received.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 11, 2011 for the award of service connection for Non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter sent in September 2011, prior to the initial adjudication of the claim.  This knowledge has been imputed to the Veteran's spouse.  Neither the Veteran, his spouse nor their representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.   

Accordingly, the Board will address the merits of the claim.

Substitution 

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a). 

Here, the Veteran died in March 2014.  At the time of his death, the Veteran had perfected his substantive appeal.  In October 2014, his surviving spouse filed her Request for Substitution of Claimant Upon Death of Claimant.  In February 2015, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.

Legal criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

One exception is that if a claim for disability compensation was received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).   

Another exception is that where compensation is awarded pursuant to a liberalizing law or VA regulation, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order to be entitled to a retroactive payment under this provision, the Veteran must have continuously been eligible for and met all criteria for the benefit awarded from the date of the liberalizing VA law or issue.  See 38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of such request.  See 38 C.F.R. § 3.114(a)(3).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.400(p).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. At 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155I provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  


Factual background and analysis

On August 11, 2011, the Veteran contacted VA and informed them that he had been recently diagnosed with Non-Hodgkin's lymphoma and had never applied for VA compensation previously.  The Veteran was informed that his contact would be considered an informal claim of entitlement to service connection for Non-Hodgkin's lymphoma.  

On August 17, 2011, the Veteran's formal application for compensation was received by VA.  

The RO granted service connection for Non-Hodgkin's lymphoma and assigned an effective date of August 11, 2011.  

Medical records associated with the claims file demonstrates that the Veteran was diagnosed with lymphoma in July 2011.  

A May 2012 Report of General Information reveals that the Veteran's attorney contacted VA who said the Veteran was attempting to get an effective date in July 2011.  The VA employee informed the attorney that the first time the Veteran made an inquiry regarding a Non-Hodgkin's lymphoma claim was in August 2011.  The attorney was also advised that the University of Iowa Hospital and Clinics had previously contacted VA to see if the Veteran was eligible for benefits and was informed that the Veteran wasn't eligible as it was a non-service connected condition.  Another Report of General Information dated in May 2012 indicates that the Veteran's attorney informed VA that the Veteran had applied for treatment in 2003 and again in 2009 and wanted to know if these applications would be a claim for benefits.  The Veteran wanted to continue the appeal arguing that he would have been seen by a VA health care provider, not a private health care provider if he hadn't been denied health care previously.  

In May 2012, the Veteran's attorney argued that the Veteran was denied eligibility for VA healthcare benefits in 2003 and 2009.  She argued that, had the Veteran been found eligible for VA benefits in 2003 or 2009, he would have been enrolled in priority group 6 and he would have received his medical treatment at a VA facility and not a private facility.  

The evidence of record demonstrates that the Veteran applied for general VA healthcare in 2003 and 2009.  Neither of these applications referenced, in any way, Non-Hodgkin's lymphoma.  

The Board notes that, other than the Veteran's treatment for Non-Hodgkin's lymphoma in July 2011, there is nothing to reflect a claim or an informal claim prior to August 11, 2011.  While 38 C.F.R. § 3.157 allows a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims, in the instant case, the Veteran's August 11, 2011 claim for Non-Hodgkin's lymphoma was an original claim for service connection, not a claim for a higher disability rating for an already service-connected disability or an attempt to reopen a previously denied service connection claim.  Thus, prior to August 11, 2011, there was no prior action on the Veteran's part that may have constituted an informal claim for benefits.  

The Board notes the Veteran's representative has argued that the Veteran submitted applications to VA for health benefits in 2003 and 2009.  Neither application included any reference to Non-Hodgkin's lymphoma.  In fact, this would have been impossible as the Veteran was not diagnosed with the disorder until July 2011.  As neither of these applications identifies that the Veteran is seeking service connection for Non-Hodgkin's lymphoma in any way, they do not constitute informal claims of entitlement to service connection for Non-Hodgkin's lymphoma.  See 38 C.F.R. § 3.155(a).  

The Board notes the medical facility the Veteran was being treated at in July 2011 apparently contacted VA to determine if the Veteran would be covered for treatment of his Non-Hodgkin's lymphoma.  Significantly, there is no indication that this contact requested a determination of entitlement or evidenced a belief in entitlement to a benefit.  It merely was an inquiry into whether VA would pay for the Veteran's treatment.  This cannot be construed as requesting a determination of entitlement.  It was a request to determine if the Veteran was already entitled to VA benefits.  Additionally, this communication was apparently oral and not in writing.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Based on the above, the Board finds that the evidence of record weighs against a finding that the Veteran is entitlement to an effective date prior to August 11, 2011 for the grant of service connection for Non-Hodgkin's lymphoma.  After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against the claim.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to August 11, 2011 for the grant of service connection for Non-Hodgkin's lymphoma is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


